              Case 1:19-cv-02505-TJK Document 4 Filed 10/22/19 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                              DISTRICT OF COLUMBIA

ALI HAMAD ​(A# 209 043 897),

     Plaintiff,                                  Case No. 1:19-cv-2505

v.

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY, et al.


     Defendants.


                      NOTICE OF VOLUNTARY DISMISSAL
           PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 41(a)(1)(A)(i)

          Since the filing of this lawsuit, Defendants have finally adjudicated the long-pending

asylum application of the Plaintiff ​Ali Hamad​. As such, the present lawsuit is now moot.

          Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff ​Ali Hamad hereby voluntarily

dismisses the instant action with prejudice.



                                                                       /s/ James O. Hacking, III
                                                          James O. Hacking, III, MO Bar # 46728
                                                                      Hacking Law Practice, LLC
                                                                10900 Manchester Rd., Suite 203
                                                                             St. Louis, MO 63122
                                                                            Phone: 314.961-8200
                                                                               Fax: ​314.961.8201
                                                            Email: ​jim@hackinglawpractice.com

                                                             ATTORNEYS FOR PLAINTIFFS
           Case 1:19-cv-02505-TJK Document 4 Filed 10/22/19 Page 2 of 2



                              CERTIFICATE OF SERVICE

       I hereby certify that on October 22, 2019, the foregoing Notice of Voluntary Dismissal

was filed electronically with the Clerk of the Court to be served by operation of the Court’s

electronic filing system.



                                          /s​ / James. O. Hacking, III
                                          James O. Hacking, III, MO Bar # 46728
                                          Hacking Law Practice, LLC
